UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Advantage Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2010 Date of reporting period: August 31, 2010 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 8/31/10 (Unaudited) CORPORATE BONDS AND NOTES (89.0%)(a) Principal amount Value Advertising and marketing services (0.1%) Lamar Media Corp. 144A sr. sub. notes 7 7/8s, 2018 $535,000 $551,719 Automotive (3.0%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 1,185,000 1,309,425 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 3,950,400 4,266,432 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 3,360,000 2,982,000 Dana Corp. escrow sr. notes 5.85s, 2015 (acquired 4/24/08, cost $1,429) (In default) (F)(NON)(RES) 2,135,000 2 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 1,510,000 1,596,825 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,925,000 2,098,250 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 7 1/2s, 2012 740,000 776,827 General Motors Corp. sr. unsec. notes 8 1/4s, 2023 (In default) (NON) 3,010,000 940,625 General Motors Corp. sr. unsec. unsub. notes 8 3/8s, 2033 (In default) (NON) 2,770,000 886,400 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 345,000 357,075 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 2,750,000 2,853,125 Navistar International Corp. sr. notes 8 1/4s, 2021 2,595,000 2,711,775 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,725,000 2,179,318 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $720,000 736,200 Basic materials (8.3%) Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) 1,905,000 3,810 AMH Holdings, Inc. sr. disc. unsec. notes 11 1/4s, 2014 705,000 714,694 Associated Materials, LLC/Associated Materials Finance, Inc. company guaranty sr. notes 9 7/8s, 2016 1,875,000 1,987,500 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 350,000 357,438 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.53706s, 2013 (Netherlands) 1,700,000 1,483,250 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,975,000 2,054,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 590,000 601,800 FMG Finance Pty Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 3,175,000 3,679,031 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 4,375,000 4,856,250 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 1,335,000 1,428,450 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 395,000 408,825 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 1,150,000 1,129,875 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 435,000 402,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 1,030,000 1,037,725 Huntsman International, LLC 144A sr. sub. notes 8 5/8s, 2020 795,000 788,044 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 860,000 870,750 Ineos Group Holdings PLC company guaranty sr. notes 7 7/8s, 2016 (United Kingdom) EUR 755,000 724,872 Jefferson Smurfit escrow bonds 8 1/4s, 2012 $540,000 14,175 LBI Escrow Corp. 144A sr. notes 8s, 2017 2,235,000 2,399,831 Lyondell Chemical Co. sr. notes 11s, 2018 5,114,692 5,555,834 Metals USA, Inc. company guaranty sr. unsec. notes 11 1/8s, 2015 1,280,000 1,353,600 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 1,995,000 2,206,969 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 1,440,000 1,405,800 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 1,425,000 1,157,813 Novelis, Inc. company guaranty sr. unsec. notes 11 1/2s, 2015 1,525,000 1,677,500 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,605,000 2,611,513 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 495,000 710,144 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $2,055,000 2,319,581 Rhodia SA sr. unsec. notes FRN Ser. REGS, 3.585s, 2013 (France) EUR 262,000 325,552 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 $2,425,000 2,789,254 Smurfit Capital Funding PLC company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 70,000 63,963 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 2,287,000 2,287,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 1,045,000 1,118,150 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 860,000 903,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 1,235,000 1,262,788 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 1,835,000 1,894,638 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2020 555,000 568,875 Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default) (NON) 1,960,000 51,450 Teck Resources Limited. sr. notes 10 3/4s, 2019 (Canada) 1,265,000 1,571,763 Teck Resources Limited. sr. notes 10 1/4s, 2016 (Canada) 2,095,000 2,532,331 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,550,000 1,584,875 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 825,000 660,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.21563s, 2014 1,675,000 1,373,500 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 1,220,000 1,287,100 Broadcasting (2.4%) Belo Corp. sr. unsec. unsub. notes 8s, 2016 405,000 429,300 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 1,395,000 1,028,813 Clear Channel Communications, Inc. sr. unsec. unsub. notes 5s, 2012 785,000 718,275 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 655,000 679,563 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 2,170,000 2,275,788 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 840,000 926,100 Dish DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,820,000 1,897,350 Dish DBS Corp. company guaranty 7 1/8s, 2016 1,445,000 1,477,513 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 1,740,000 1,674,750 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. 144A sr. notes 8 7/8s, 2017 1,745,000 1,773,356 Sinclair Broadcast Group, Inc. company guaranty 8s, 2012 295,000 295,000 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 555,000 603,563 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) 2,215,512 1,993,961 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 440,000 476,850 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,530,000 1,732,725 XM Satellite Radio, Inc. 144A sr. notes 11 1/4s, 2013 370,000 403,300 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default) (F)(NON) 395,000 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (F)(NON) 1,142,000 Building materials (1.9%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,335,000 1,331,663 Building Materials Corp. 144A sr. notes 7s, 2020 580,000 577,100 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 615,000 598,088 Goodman Global Group, Inc. sr. unsec. disc. notes zero %, 2014 3,885,000 2,466,975 Goodman Global, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2016 1,030,000 1,130,425 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 3,995,000 4,714,100 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. notes 11s, 2013 3,505,866 3,694,306 Cable television (2.1%) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 855,000 861,413 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 501,725 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 880,000 926,200 Cablevision Systems Corp. 144A sr. notes 8 5/8s, 2017 1,620,000 1,765,800 CCH II, LLC sr. notes 13 1/2s, 2016 3,554,581 4,212,178 CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018 710,000 734,850 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 2,720,000 2,774,400 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 1,470,000 1,547,175 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 250,000 273,125 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 146,000 152,205 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 485,000 481,363 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 675,000 675,000 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 750,000 801,563 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 730,000 817,600 Capital goods (4.2%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 1,020,000 1,122,000 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 2,435,000 2,483,700 BBC Holding Corp. sr. notes 8 7/8s, 2014 2,000,000 1,905,000 Berry Plastics Corp. 144A sr. notes 9 1/2s, 2018 1,250,000 1,150,000 Case New Holland, Inc. 144A sr. notes 7 7/8s, 2017 (Netherlands) 1,065,000 1,120,913 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 259,463 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 1,545,000 1,589,419 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 481,098 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $1,745,000 1,801,713 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,260,000 4,081,853 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 1,705,000 1,436,463 Mueller Water Products, Inc. 144A company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 245,000 246,225 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 695,000 893,077 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) $780,000 785,850 Reynolds Group Issuer, Inc. 144A sr. notes 8 1/2s, 2018 2,140,000 2,054,400 Ryerson Holding Corp. 144A sr. disc. notes zero %, 2015 1,335,000 597,413 Ryerson Tull, Inc. company guaranty sr. sec. notes 12s, 2015 2,985,000 3,070,819 Tenneco, Inc. company guaranty 8 5/8s, 2014 1,155,000 1,183,875 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 1,095,000 1,137,431 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 625,000 637,500 Thermadyne Holdings Corp. company guaranty sr. unsec. sub. notes 10 1/2s, 2014 1,581,000 1,598,786 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 1,700,000 1,742,500 TransDigm, Inc. company guaranty sr. sub. notes 7 3/4s, 2014 575,000 592,250 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 455,000 468,650 Coal (1.8%) Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 1,370,000 1,390,550 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 1,286,000 1,292,430 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 2,950,000 3,130,688 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 1,735,000 1,830,425 International Coal Group, Inc. sr. notes 9 1/8s, 2018 1,540,000 1,632,400 Peabody Energy Corp. company guaranty 7 3/8s, 2016 3,395,000 3,700,550 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 760,000 798,950 Commercial and consumer services (2.0%) Aramark Corp. company guaranty 8 1/2s, 2015 1,710,000 1,763,438 Aramark Corp. company guaranty sr. unsec. notes FRN 3.96563s, 2015 315,000 288,225 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,270,000 2,423,225 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,108,000 1,185,560 National Money Mart Co. 144A company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,820,000 1,911,000 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 805,000 814,056 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 1,245,000 1,262,069 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,700,000 2,727,000 Travelport LLC company guaranty 11 7/8s, 2016 1,055,000 1,115,663 Travelport LLC company guaranty 9 7/8s, 2014 1,155,000 1,180,988 Travelport LLC/Travelport, Inc. 144A company guaranty sr. unsec. notes 9s, 2016 735,000 727,650 Conglomerates (0.1%) SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 555,000 571,650 Consumer (1.0%) Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 250,000 310,169 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $605,000 639,031 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 2,255,000 2,297,281 Visant Corp. company guaranty sr. unsec. sub. notes 7 5/8s, 2012 2,040,000 2,037,450 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 2,545,000 2,576,813 Consumer staples (6.1%) Archibald Candy Corp. company guaranty 10s, 2010 (In default) (F)(NON) 415,457 6,416 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 365,000 381,425 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,475,000 1,427,063 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 2,545,000 2,538,638 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 1,765,000 1,778,238 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,065,000 1,058,344 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 290,000 293,625 CKE Restaurants, Inc. 144A sr. notes 11 3/8s, 2018 2,920,000 2,847,000 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON)(PIK) 67,329 58,745 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,935,000 2,026,913 Dean Foods Co. company guaranty 7s, 2016 1,080,000 1,012,500 Dole Food Co. 144A sr. notes 8s, 2016 1,530,000 1,577,813 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 741,000 891,053 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 2,645,000 2,654,919 Games Merger Corp. 144A sr. notes 11s, 2018 2,210,000 2,320,500 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 968,000 699,380 Hertz Corp. company guaranty 8 7/8s, 2014 2,180,000 2,239,950 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 1,450,000 1,924,277 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 $585,000 670,556 Libbey Glass, Inc. 144A sr. notes 10s, 2015 695,000 738,438 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 715,000 750,750 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. sr. notes 9 1/4s, 2015 655,000 672,194 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. 144A sr. unsec. notes 9 1/4s, 2015 630,000 646,538 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 1,035,000 1,047,938 Revlon Consumer Products Corp. company guaranty sr. notes 9 3/4s, 2015 1,050,000 1,090,688 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 529,163 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 780,000 704,925 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,885,000 1,493,863 Rite Aid Corp. 144A company guaranty sr. unsub. notes 8s, 2020 445,000 442,219 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 1,010,000 1,100,900 Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 410,000 418,713 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 2,325,000 2,595,281 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 1,940,063 2,080,718 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 895,000 941,988 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 1,010,000 1,012,525 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,510,000 1,821,438 Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 2,980,000 3,129,000 Energy (oil field) (1.9%) Complete Production Services, Inc. company guaranty 8s, 2016 1,255,000 1,270,688 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 2,060,000 1,926,100 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,695,000 3,639,575 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 790,000 718,900 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 2,220,000 2,292,150 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,455,000 1,462,275 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 1,890,000 1,936,456 Stallion Oilfield Holdings Ltd. 144A sr. notes 10 1/2s, 2015 185,000 187,775 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) 1,095,000 958,125 Entertainment (0.6%) AMC Entertainment, Inc. company guaranty 11s, 2016 771,000 815,333 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 655,000 686,113 Marquee Holdings, Inc. sr. disc. notes 9.505s, 2014 1,840,000 1,508,800 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 485,000 497,125 Universal City Development Partners, Ltd. 144A sr. notes 8 7/8s, 2015 625,000 634,375 Universal City Development Partners, Ltd. 144A sr. sub. notes 10 7/8s, 2016 490,000 523,075 Financials (8.1%) Ally Financial Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,415,000 2,390,850 American General Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 3,525,000 2,731,875 American General Finance Corp. sr. unsec. notes Ser. MTNI, Class I, 4 7/8s, 2012 1,835,000 1,672,144 American General Finance Corp. sr. unsec. notes, MTN Ser. J, 5 5/8s, 2011 565,000 549,463 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 785,000 673,138 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 1,130,000 987,166 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 990,000 982,859 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 405,000 412,594 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,000,000 950,000 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,040,000 1,180,400 CIT Group, Inc. sr. bond 7s, 2017 6,744,172 6,341,626 CIT Group, Inc. sr. bond 7s, 2016 4,052,978 3,850,329 CIT Group, Inc. sr. bond 7s, 2015 2,396,786 2,303,911 CIT Group, Inc. sr. bond 7s, 2014 761,786 741,789 CIT Group, Inc. sr. bond 7s, 2013 1,616,191 1,602,049 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 975,000 926,250 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 (PIK) 1,450,000 1,616,750 GMAC, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 795,000 814,875 GMAC, LLC company guaranty sr. unsec. notes 7 1/4s, 2011 530,000 538,613 GMAC, LLC company guaranty sr. unsec. notes 7s, 2012 548,000 558,960 GMAC, LLC company guaranty sr. unsec. notes 6 7/8s, 2012 1,521,000 1,555,223 GMAC, LLC company guaranty sr. unsec. notes 6 5/8s, 2012 1,013,000 1,030,728 GMAC, LLC company guaranty sr. unsec. notes Ser. 8, 6 3/4s, 2014 1,553,000 1,541,353 GMAC, LLC company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 915,000 931,013 GMAC, LLC company guaranty sr. unsec. unsub. notes FRN 2.738s, 2014 156,000 134,117 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 1,035,000 1,052,273 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 884,000 873,720 GMAC, LLC 144A company guaranty sr. unsec. notes 8.3s, 2015 895,000 930,800 HBOS Capital Funding LP 144a bank guaranty jr. unsec. sub. FRB 6.071s, 2049 (Jersey) 1,045,000 815,100 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,650,000 1,613,139 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 524,475 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 3,215,000 3,198,925 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 1,470,000 1,525,125 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 545,000 408,750 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 510,000 543,150 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,362,000 1,365,405 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 400,000 409,875 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 1,695,000 1,610,250 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 1,505,000 1,531,338 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 3,625,000 3,588,750 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 1,410,000 1,198,500 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,235,000 1,080,625 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 3,940,000 3,713,450 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.25125s, 2014 330,000 279,675 Gaming and lottery (2.8%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,460,000 1,423,500 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 1,875,000 1,987,500 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 2,712,000 2,115,360 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2015 435,000 388,238 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 3,435,000 3,675,450 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 2,539,000 2,189,888 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 1,995,000 319,200 MGM Mirage, Inc. company guaranty sr. unsec. notes 6 5/8s, 2015 710,000 561,788 MGM Mirage, Inc. sr. notes 10 3/8s, 2014 260,000 283,400 MGM Mirage, Inc. 144A sr. notes 9s, 2020 330,000 342,375 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 2,085,000 2,189,250 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 385,000 402,325 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 410,000 429,475 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2020 215,000 207,475 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 2,045,000 1,978,538 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty 1st mtge. notes 7 3/4s, 2020 885,000 893,850 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 2,466,000 2,650,950 Health care (7.1%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 1,985,000 2,153,725 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 2,050,000 2,121,750 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 1,985,000 2,059,438 DaVita, Inc. company guaranty 6 5/8s, 2013 1,793,000 1,801,965 DaVita, Inc. company guaranty sr. unsec. sub. notes 7 1/4s, 2015 510,000 527,213 Elan Finance PLC/Elan Finance Corp. 144A company guaranty sr. notes 8 3/4s, 2016 (Ireland) 2,070,000 2,007,900 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 515,000 562,638 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 2,163,000 2,322,521 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 2,865,000 3,140,756 HCA, Inc. sr. sec. notes 9 1/4s, 2016 2,735,000 2,933,288 HCA, Inc. sr. sec. notes 9 1/8s, 2014 2,930,000 3,076,500 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,765,000 1,709,844 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 1,160,000 1,183,200 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,190,000 1,195,950 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 464,000 457,040 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 750,000 774,375 Psychiatric Solutions, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2015 565,000 583,363 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014 (PIK) 1,130,000 1,152,600 Select Medical Corp. company guaranty 7 5/8s, 2015 1,910,000 1,800,175 Service Corporation International sr. notes 7s, 2017 205,000 212,175 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,055,125 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 2,790,000 2,786,513 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 215,000 224,406 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,220,000 2,233,875 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 577,149 578,592 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,160,000 1,261,500 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 560,000 630,000 Tenet Healthcare Corp. sr. notes 9s, 2015 3,480,000 3,706,200 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 1,460,000 1,416,200 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 655,000 671,375 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.64344s, 2012 (PIK) 2,368,000 2,225,920 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 1,360,000 1,404,200 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 3,150,000 3,333,897 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 125,000 130,308 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 690,000 717,142 Homebuilding (1.5%) Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 850,000 752,250 Lennar Corp. 144A company guaranty sr. unsec. notes 6.95s, 2018 2,085,000 1,842,619 M/I Schottenstein Homes, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 2,335,000 2,320,406 Meritage Homes Corp. company guaranty 6 1/4s, 2015 475,000 452,438 Meritage Homes Corp. company guaranty sr. unsec. unsub. notes 7.15s, 2020 175,000 161,000 Realogy Corp. company guaranty sr. notes 11s, 2014 (PIK) 459,589 371,118 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 3,405,000 2,775,075 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 1,235,000 1,299,838 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 925,000 851,000 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 680,000 634,100 Household furniture and appliances (0.3%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 945,000 945,000 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 1,345,000 1,499,675 Lodging/Tourism (0.5%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 2,775,000 2,962,313 Marina District Finance Co., Inc. 144A company guaranty sr. notes 9 7/8s, 2018 480,000 478,800 Marina District Finance Co., Inc. 144A company guaranty sr. notes 9 1/2s, 2015 480,000 476,400 Media (1.5%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 1,560,000 1,639,950 Affinion Group, Inc. company guaranty 10 1/8s, 2013 605,000 620,125 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 330,000 379,500 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 1,400,000 1,470,000 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 2,470,000 2,448,388 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 360,000 403,650 QVC Inc. 144A sr. notes 7 3/8s, 2020 885,000 898,275 QVC Inc. 144A sr. sec. notes 7 1/2s, 2019 1,575,000 1,606,500 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 1,320,000 1,379,400 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 740,000 677,100 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 380,000 361,000 Oil and gas (7.9%) ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 670,000 541,025 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 1,128,000 1,071,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,310,000 1,257,600 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 223,300 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 400,000 450,000 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 3,170,000 2,742,050 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,114,525 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 2,015,000 2,020,038 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 2,630,000 2,630,000 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 1,410,000 1,529,850 Crosstex Energy/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,785,000 1,843,013 Denbury Resources, Inc. company guaranty 7 1/2s, 2013 179,000 181,461 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 330,000 363,825 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,323,700 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,895,000 1,951,850 Ferrellgas LP/Ferrellgas Finance Corp. sr. notes 6 3/4s, 2014 2,890,000 2,904,450 Ferrellgas Partners LP sr. unsec. notes Ser. UNRE, 6 3/4s, 2014 505,000 507,525 Forest Oil Corp. sr. notes 8s, 2011 3,201,000 3,349,046 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 3,590,000 3,607,950 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 311,625 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 376,200 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 3,230,000 3,302,675 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 945,000 942,638 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 1,360,000 1,060,800 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 3,190,000 2,456,300 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 370,000 366,300 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 125,000 125,313 PetroHawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 455,000 508,463 PetroHawk Energy Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2018 1,185,000 1,176,113 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,985,000 2,133,875 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 365,000 370,475 Plains Exploration & Production Co. company guaranty 7s, 2017 3,065,000 3,011,363 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 480,000 460,800 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 576,300 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,265,000 1,454,750 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 644,800 Rosetta Resources, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2018 1,485,000 1,514,700 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,975,000 2,636,594 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 3,285,000 3,087,900 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 570,000 567,150 Whiting Petroleum Corp. company guaranty 7s, 2014 1,245,000 1,288,575 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,800,000 2,091,796 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 541,000 657,016 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 700,000 702,122 Publishing (0.7%) American Media Operations, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2011 (F) 85,000 46,963 American Media Operations, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 (F) 11,090 6,127 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 2,045,000 1,952,975 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,250,000 1,190,625 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 490,000 489,388 McClatchy Co. (The) 144A company guaranty sr. notes 11 1/2s, 2017 1,430,000 1,476,475 Vertis, Inc. company guaranty sr. sec. notes Ser. A, 8 1/2s, 2012 (PIK) 647,071 571,040 Regional Bells (1.2%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 700,000 679,000 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 1,685,000 1,609,175 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 1,485,000 1,575,956 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,730,000 1,829,475 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 570,000 615,600 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 945,000 999,338 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 70,000 71,313 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 445,000 518,425 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 1,173,306 Retail (3.0%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 506,894 Blockbuster, Inc. 144A company guaranty sr. notes 11 3/4s, 2014 (In default) (NON) 1,057,000 539,070 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 2,005,000 1,864,650 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 1,318,000 1,364,130 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 1,092,000 1,198,470 Federated Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 1,455,000 1,502,288 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 1,355,000 887,525 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.29688s, 2012 385,000 248,325 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 640,000 668,800 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 7/8s, 2015 545,000 615,850 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,490,000 1,598,025 Michaels Stores, Inc. company guaranty 10s, 2014 1,140,000 1,188,450 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 3,251,144 3,291,783 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 820,000 834,350 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,755,000 3,106,263 Toys R Us Property Co., LLC 144A sr. notes 8 1/2s, 2017 1,420,000 1,476,800 Toys R US-Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 365,000 368,650 United Auto Group, Inc. company guaranty 7 3/4s, 2016 2,240,000 2,139,200 Technology (4.5%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 1,130,000 1,155,425 Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 500,000 495,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 1,696,350 1,543,679 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 2,040,000 1,889,550 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 570,000 599,213 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 895,000 939,750 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 895,000 933,038 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 4,208,513 3,166,906 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 15,000 11,400 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,960,000 1,288,700 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 600,000 601,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 3,473,855 3,222,001 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 332,000 272,240 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 900,000 924,750 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,645,000 1,649,113 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 155,000 163,525 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 75,000 78,188 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 540,000 573,750 Jazz Technologies, Inc. 144A notes 8s, 2015 (F) 989,000 850,540 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 210,000 141,750 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 1,675,000 1,628,938 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN Ser. EXCH, 3.27594s, 2013 (Netherlands) 1,305,000 1,220,175 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 725,000 728,625 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,860,000 1,915,800 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 235,000 244,694 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 2,347,000 2,464,350 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 1,362,000 1,390,943 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 345,000 351,555 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 485,000 531,075 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 2,630,000 3,090,250 Xerox Capital Trust I company guaranty 8s, 2027 965,000 984,113 Telecommunications (7.5%) Angel Lux Common Sarl 144A sr. bond 8 7/8s, 2016 (Denmark) 455,000 477,750 CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 2,370,000 2,583,300 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 2,205,000 2,205,000 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,570,000 1,573,925 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 925,000 992,063 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 1,030,000 1,069,913 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 1,060,000 1,067,950 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 185,000 189,625 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 780,000 803,400 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 3,165,000 3,275,775 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/2s, 2015 (Luxembourg) 1,040,000 1,079,000 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 690,000 710,700 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 4,295,000 4,619,702 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 960,000 991,200 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 1,095,000 1,108,688 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 2,965,000 2,612,906 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 3,800,000 3,952,000 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 2,805,000 2,776,950 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 2,450,000 2,747,063 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 1,280,000 1,324,800 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 1,380,000 1,376,550 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 745,000 808,325 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 1,365,000 1,455,431 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,560,000 2,972,600 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 3,850,000 3,975,125 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 535,000 499,556 West Corp. company guaranty 9 1/2s, 2014 2,370,000 2,417,400 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 2,805,000 3,085,500 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 150,000 207,870 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes zero %, 2017 (Italy) (PIK) $1,248,248 1,291,937 Windstream Corp. company guaranty 8 5/8s, 2016 2,505,000 2,586,413 Windstream Corp. company guaranty 8 1/8s, 2013 795,000 847,669 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 270,000 274,050 Telephone (0.4%) Cricket Communications, Inc. company guaranty 9 3/8s, 2014 1,930,000 1,954,125 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,445,000 1,491,963 Textiles (0.8%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.12113s, 2014 2,785,000 2,645,750 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 980,000 1,020,425 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,135,000 1,194,588 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 1,205,000 1,226,088 Tire and rubber (0.4%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 2,850,000 3,163,500 Transportation (0.4%) Inaer Aviation Finance Ltd. 144A sr. notes 9 1/2s, 2017 (Spain) EUR 930,000 1,139,732 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 $1,828,000 1,983,380 Utilities and power (4.9%) AES Corp. (The) sr. unsec. notes 8s, 2020 520,000 546,000 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 2,355,000 2,478,638 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 859,000 874,033 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,340,000 1,346,700 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 2,467,000 2,460,833 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,430,000 1,524,188 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 1,970,000 1,270,650 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 2,180,000 1,972,900 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 555,869 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 530,000 482,963 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,035,000 688,275 Edison Mission Energy sr. unsec. notes 7s, 2017 45,000 30,713 El Paso Corp. sr. unsec. notes 12s, 2013 960,000 1,154,400 El Paso Corp. sr. unsec. notes 7s, 2017 750,000 792,097 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 706,763 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 970,288 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017 (PIK) 349,500 167,760 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 560,000 539,282 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 835,000 802,420 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 420,000 441,000 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 230,000 240,350 Mirant Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 1,245,000 1,115,831 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 1,400,000 1,436,750 Mirant North America, LLC company guaranty 7 3/8s, 2013 2,960,000 3,026,600 NRG Energy, Inc. company guaranty 7 3/8s, 2017 935,000 945,519 NRG Energy, Inc. sr. notes 7 3/8s, 2016 6,160,000 6,206,200 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 275,000 294,594 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 1,550,000 1,594,563 Sierra Pacific Resources sr. unsec. unsub. notes 6 3/4s, 2017 190,000 196,047 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 338,926 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes zero %, 2016 (United Kingdom) (PIK) 2,255,093 1,307,954 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes Ser. B, 10 1/4s, 2015 (United Kingdom) 2,430,000 1,549,125 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 68,000 69,831 Total corporate bonds and notes (cost $673,553,852) SENIOR LOANS (5.8%)(a)(c) Principal amount Value Basic materials (0.4%) Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) $950,000 $940,500 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 950,000 940,500 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 1,140,000 1,143,257 Broadcasting (0.3%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.966s, 2016 889,253 707,327 Univision Communications, Inc. bank term loan FRN Ser. B, 2.566s, 2014 1,436,642 1,234,434 Capital goods (0.2%) Exopack Holding Corp. bank term loan FRN 4 3/4s, 2014 1,825,000 1,813,594 Communication services (0.2%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN Ser. D, 3.038s, 2014 1,275,000 1,162,163 Consumer cyclicals (1.6%) CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 2,303,156 2,279,406 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 650,000 652,336 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 258,700 223,829 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.33s, 2014 821,204 316,369 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.275s, 2014 306,419 118,048 Golden Nugget, Inc. bank term loan FRN 3.303s, 2014 (PIK) 135,209 109,096 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.32s, 2014 (PIK) 237,534 191,660 QVC, Inc. bank term loan FRN 5.762s, 2014 96,498 96,329 Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 1/4s, 2015 894,375 889,680 Six Flags Theme Parks bank term loan FRN 9 1/4s, 2016 1,165,000 1,189,756 Six Flags Theme Parks bank term loan FRN Ser. B, 6s, 2016 1,770,584 1,767,819 Thomas Learning bank term loan FRN Ser. B, 3.03s, 2014 893,521 790,969 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 3,524,169 2,222,742 Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 1,785,000 1,914,413 Consumer staples (0.5%) Claire's Stores, Inc. bank term loan FRN 3.088s, 2014 2,268,914 1,939,908 Revlon Consumer Products bank term loan FRN 6s, 2015 1,201,988 1,189,323 Rite-Aid Corp. bank term loan FRN Ser. B, 2.046s, 2014 117,188 104,510 Spectrum Brands, Inc. bank term loan FRN 8s, 2016 535,000 540,573 Energy (0.1%) MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 466,475 465,309 Financials (0.7%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 1,520,000 1,501,950 CB Richard Ellis Services, Inc. bank term loan FRN Ser. B, 5 1/2s, 2013 506,754 506,596 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 803,925 788,851 Interactive Data Corp. bank term loan FRN Ser. B, 6 3/4s, 2016 1,250,000 1,257,291 iStar Financial, Inc. bank term loan FRN 1.766s, 2011 1,260,000 1,122,188 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.511s, 2014 414,735 366,133 Gaming and lottery (0.1%) Harrah's Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 492,525 502,649 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.498s, 2015 760,000 651,354 Health care (0.3%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 1,670,813 1,627,998 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.725s, 2014 (PIK) 827,629 786,247 Select Medical Corp. bank term loan FRN Ser. B, 2.339s, 2012 235,002 228,393 Homebuilding (0.1%) Realogy Corp. bank term loan FRN 0.109s, 2013 81,654 70,456 Realogy Corp. bank term loan FRN Ser. B, 3.295s, 2013 476,326 411,001 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 2.6s, 2013 566,539 536,654 Technology (0.2%) Compucom Systems, Inc. bank term loan FRN 3.82s, 2014 587,735 561,287 First Data Corp. bank term loan FRN Ser. B1, 3.017s, 2014 946,586 808,030 Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 8.956s, 2014 265,000 286,034 Transportation (0.4%) Swift Transportation Co., Inc. bank term loan FRN 6.563s, 2014 3,293,304 3,186,272 Utilities and power (0.6%) TXU Energy Corp. bank term loan FRN Ser. B2, 3.975s, 2014 1,987,874 1,506,063 TXU Energy Corp. bank term loan FRN Ser. B3, 3.796s, 2014 4,241,750 3,197,219 Total senior loans (cost $46,909,692) CONVERTIBLE BONDS AND NOTES (1.9%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $191,000 $186,941 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 1,360,000 1,431,400 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 805,000 1,183,853 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 700,000 973,070 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 1,185,000 1,033,913 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 770,000 813,313 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2011 480,000 470,400 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,000,000 921,250 Owens Brockway Glass Container, Inc. 144A cv. company guaranty sr. notes 3s, 2015 895,000 849,266 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 2,155,000 2,020,313 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 510,000 571,200 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 1,000,000 827,500 TRW Automotive, Inc. 144A cv. company guaranty sr. notes 3 1/2s, 2015 825,000 1,129,219 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 970,000 1,311,925 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 893,000 870,764 Total convertible bonds and notes (cost $12,876,646) ASSET-BACKED SECURITIES (0.4%)(a) Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) (F) (g) $3,901,050 $1,402,580 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) 6,684,836 1,815,240 Total asset-backed securities (cost $2,040,547) SHORT-TERM INVESTMENTS (0.5%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% (e) 3,801,625 $3,801,625 U.S. Treasury Bills for an effective yield of 0.30%, November 18, 2010 $140,000 139,959 Total short-term investments (cost $3,941,535) TOTAL INVESTMENTS Total investments (cost $739,322,272) (b) FORWARD CURRENCY CONTRACTS at 8/31/10 (aggregate face value $12,262,685) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Sell 9/15/10 $601,045 $628,361 $27,316 Barclays Bank PLC Euro Sell 9/15/10 979,072 1,023,407 44,335 Citibank, N.A. Euro Buy 9/15/10 592,053 618,680 (26,627) Credit Suisse AG Euro Sell 9/15/10 2,321,735 2,427,234 105,499 Deutsche Bank AG Euro Buy 9/15/10 799,873 835,894 (36,021) Goldman Sachs International Euro Sell 9/15/10 1,406,997 1,469,475 62,478 HSBC Bank USA, National Association Euro Sell 9/15/10 318,759 333,012 14,253 JPMorgan Chase Bank, N.A. Euro Buy 9/15/10 6,459 6,745 (286) Royal Bank of Scotland PLC (The) Euro Buy 9/15/10 248,346 250,604 (2,258) UBS AG Euro Sell 9/15/10 4,283,426 4,475,696 192,270 Westpac Banking Corp. Euro Sell 9/15/10 185,404 193,577 8,173 Total Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2009 through August 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $777,210,144. (b) The aggregate identified cost on a tax basis is $739,406,665, resulting in gross unrealized appreciation and depreciation of $38,923,621 and $20,337,743, respectively, or net unrealized appreciation of $18,585,878. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $2, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $21,267 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $211,653,216 and $232,769,300, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $59,341 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $296,550 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $65,192 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $ $3,217,820 Convertible bonds and notes 14,594,327 Corporate bonds and notes 690,482,248 910,048 Senior loans 44,846,516 Short-term investments 3,801,625 139,959 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $ $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $454,324 $(65,192) Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: October 29, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 29, 2010
